
	
		I
		112th CONGRESS
		1st Session
		H. R. 2912
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Larsen of
			 Washington (for himself and Mr.
			 Inslee) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the San Juan Islands National Conservation
		  Area in the San Juan Islands, Washington, and for other
		  purposes.
	
	
		1.San Juan Islands National Conservation
			 Area
			(a)Findings; Purposes
				(1)FindingsCongress
			 finds as follows:
					(A)Lands managed by the Bureau of Land
			 Management in the San Juan Archipelago, Washington State, comprising nearly
			 1,000 acres of small islands, rocks and reef, headlands, historic lighthouses,
			 and ecologically important areas are of great value to the people of Washington
			 State and the Nation.
					(B)These areas provide recreational
			 opportunities for hiking, wildlife viewing, boating, picnicking, photography,
			 sea kayaking, and camping and are enjoyed by residents of the area and
			 visitors. In 2010, these lands in the San Juan Islands National Conservation
			 Area received more than 65,000 visitors in a county with a population at that
			 time of 15,769 residents.
					(C)These areas preserve important local,
			 national, and tribal cultural and historic sites. Lighthouses on Patos Island,
			 Turn Point, and Cattle Point are registered as State Historic Structures.
			 Numerous archaeological sites exist, including shell middens, plank-house
			 sites, and burial markers. Areas of cultural importance include ancient Coast
			 Salish camas cultivation sites, homesteads, reef-net sites, and settler cabins.
					(D)These areas include vanishing coastal
			 flower meadows, spruce bogs, groves of Garry oaks and endemic coastal junipers,
			 and other rare and fragile ecosystems that support numerous plant species and
			 provide nesting habitat for seabirds, songbirds, bats, and other small native
			 mammals.
					(E)These areas are used by several non-profit,
			 government, and educational organizations for scientific research and
			 education, including the San Juan Islands Experimental Education Outdoor
			 Classroom.
					(F)Establishment of
			 the San Juan Islands National Conservation Area is the best way to preserve,
			 protect, enhance, and restore this local and nationally important
			 landscape.
					(2)PurposesThe
			 purposes of this Act are—
					(A)to conserve, protect, and enhance for the
			 benefit and enjoyment of present and future generations the ecological, scenic,
			 wildlife, recreational, cultural, historical, natural, educational, and
			 scientific resources of the National Conservation Area; and
					(B)to protect each species that is—
						(i)located in the National Conservation Area;
			 and
						(ii)listed as a threatened or endangered
			 species on the list of threatened species or the list of endangered species
			 published under section 4(c)(1) of the Endangered Species Act of 1973
			 (16 U.S.C.
			 1533(c)(1)).
						(b)DefinitionsIn this Act:
				(1)Management planThe term management plan means
			 the management plan for the National Conservation Area developed by the
			 Secretary under subsection (d).
				(2)National Conservation AreaThe term National Conservation
			 Area means the San Juan Islands National Conservation Area that—
					(A)consists of approximately 1,000 acres of
			 public land in the Washington State, as generally depicted on the map entitled
			 Proposed San Juan Islands National Conversation Area and dated
			 June 30, 2011; and
					(B)is established by subsection (c).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)EstablishmentSubject to valid existing rights, there is
			 established in the State of Washington the San Juan Islands National
			 Conservation Area.
			(d)Management plan
				(1)In generalNot later than 3 years after the date of
			 the enactment of this Act and in accordance with paragraph (2), the Secretary
			 shall develop a comprehensive plan for the long-term management of the National
			 Conservation Area.
				(2)ConsultationIn developing the management plan required
			 under paragraph (1), the Secretary shall consult with—
					(A)appropriate State, tribal, and local
			 governmental entities; and
					(B)members of the public.
					(e)Management
				(1)In generalThe Secretary shall manage the National
			 Conservation Area—
					(A)in a manner that conserves, protects, and
			 enhances the resources of the National Conservation Area; and
					(B)in accordance with—
						(i)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
						(ii)this Act; and
						(iii)any other applicable law (including
			 regulations).
						(2)UsesThe Secretary shall only allow uses of the
			 National Conservation Area that the Secretary determines would further a
			 purpose described in subsection (a).
				(3)Motorized vehiclesExcept when needed for administrative
			 purposes, or to respond to an emergency, the use of motorized vehicles in the
			 National Conservation Area shall be permitted only on roads designated by the
			 management plan for the use of motorized vehicles.
				(4)Wildland fire operationsNothing in this Act prohibits the
			 Secretary, in cooperation with other Federal, State, and local agencies, as
			 appropriate, from conducting wildland fire operations in the National
			 Conservation Area, consistent with the purposes of this Act.
				(5)Invasive Species
			 and Noxious WeedsIn accordance with any applicable laws and
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate, the Secretary may prescribe measures to control
			 nonnative invasive plants and noxious weeds within the National Conservation
			 Area.
				(f)Tribal cultural
			 usesThe Secretary shall work in consultation with Indian tribes
			 to—
				(1)ensure the
			 protection of religious and cultural sites in the Conservation Area; and
				(2)provide access to
			 the sites by members of Indian tribes for traditional cultural and customary
			 uses, consistent with Public Law 95–341 (commonly known as the American
			 Indian Religious Freedom Act; 42 U.S.C. 1996).
				(g)No Buffer
			 Zones
				(1)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around the National Conservation Area.
				(2)Activities
			 outside conservation areaThe fact that an activity or use on
			 land outside the National Conservation Area can be seen or heard within the
			 National Conservation Area shall not preclude the activity or use outside the
			 boundary of the National Conservation Area.
				(3)Acquisition of
			 Land
					(A)In
			 generalThe Secretary may acquire non-Federal land within the
			 boundaries of the Conservation Area only through exchange, donation, or
			 purchase from a willing seller.
					(B)ManagementLand
			 acquired under subparagraph (A) shall become part of the Conservation
			 Area.
					(h)Advisory
			 council
				(1)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall establish an advisory council, to be known as the San Juan Islands
			 National Conservation Area Advisory Council.
				(2)DutiesThe
			 Council shall advise the Secretary with respect to the preparation and
			 implementation of the management plan.
				(3)MembersThe
			 Council shall include 7 members to be appointed by the Secretary. The members,
			 to the extent practicable, shall—
					(A)reside in or
			 within reasonable proximity to San Juan County, Washington;
					(B)have backgrounds
			 that reflect—
						(i)the purposes for
			 which the National Conservation Area was established; and
						(ii)the
			 interests of the stakeholders that are affected by the planning and management
			 of the National Conservation Area; and
						(C)be fairly
			 balanced in terms of the points of view represented and the functions to be
			 performed by the Council.
					(4)Applicable
			 LawThe Council shall be subject to—
					(A)the Federal
			 Advisory Committee Act (5 U.S.C. App.); and
					(B)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
					(5)DurationThe
			 Council shall terminate on the date that is 1 year from the date on which the
			 management plan is adopted by the Secretary.
				(i)Incorporation of acquired land and
			 interestsAny land acquired
			 by the United States after the date of the enactment of this Act that is
			 located in the National Conservation Area shall—
				(1)become part of the National Conservation
			 Area; and
				(2)be managed in accordance with—
					(A)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
					(B)this Act; and
					(C)any other applicable law (including
			 regulations).
					(j)Withdrawal
				(1)In generalSubject to valid existing rights, all
			 Federal land and interests in land located in the National Conservation Area
			 are withdrawn from—
					(A)all forms of entry, appropriation, and
			 disposal under the public land laws;
					(B)location, entry, and patenting under the
			 mining laws; and
					(C)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
					(2)Additional landAny land acquired by the United States
			 after the date of the enactment of this Act that is located in the National
			 Conservation Area shall be withdrawn from operation of the laws referred to in
			 paragraph (1) on the date of acquisition of the land.
				2.Treaty
			 rightsNothing in this Act
			 alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any
			 Indian tribe.
		
